UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x                     02/26/2020

HENRY JONES,
                                                                            UNSEALING ORDER
                                                             Plaintiff,

                          - against -                                       18 CV 4064 (GBD) (KHP)

THE CITY OF NEW YORK, POLICE OFFICER SAUL
QUILES MORALES, SHIELD NO. 5235, POLICE
OFFICER RUBEN SERRANO, SHIELD NO. 13592;
POLICE OFFICER DANIEL RYAN, SHIELD NO. 5262,

                                                         Defendants.

----------------------------------------------------------------------- x


        IT IS HEREBY ORDERED THAT the Bronx County Grand Jury testimony of

Christopher Rice, and Police Officers Saul Quiles-Morales, Sherrod Stuart, and Ruben Serrano

in the matter of People v. Christopher Rice, Case No. 2016BX001519 be made available to

James E. Johnson, Corporation Counsel of the City of New York, or to his authorized

representatives for inspection, photocopying, and use in the above-referenced federal action on

or before March 13, 2020, and that the file shall thereafter be sealed. It is further

        ORDERED that the Bronx County District Attorney’s Office and/or the Office of the

Corporation Counsel may redact as necessary to protect confidential information prior to

disclosure. It is further

        ORDERED that on or before March 27, 2020, the redacted minutes shall be produced to

plaintiff’s counsel in the above referenced action. It is further

        ORDERED that the parties use the Grand Jury testimony solely for purposes of the

pending federal lawsuit in the United States District Court for the Southern District of New

York, Henry Jones v. City of New York, et al., 18 CV 4064 (GBD) (KHP ). It is further;
          ORDERED that counsel for the parties to the federal action shall not use the Grand Jury

testimony for any purpose other than for the preparation or presentation of plaintiff’s case in this

action, including at trial in front of a jury, and the parties shall not publically file the Grand Jury

testimony or otherwise make the Grand Jury testimony known except as stated herein; and it is

further

          ORDERED that the provision of this Order shall survive the termination of the above

referenced federal civil proceeding.

Dated: New York, New York
      February 26
       _________________, 2020


                                               _______________________________________
                                               KATHARINE H. PARKER
                                               UNITED STATES MAGISTRATE JUGDE




                                                 -2-
